DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 21-29 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: position tracker in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 21, 22, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto, US PGPUB No. 20120053408 A1, hereinafter Miyamoto, and further in view of Tsujii et al., US PGPUB No. 20090060309 A1, hereinafter Tsujii.
	
Regarding claim 21, Miyamoto discloses a medical image processing apparatus for a medical navigation device (Miyamoto; an endoscopic image processing system of Fig. 1 (i.e. medical image processing apparatus) [¶ 0047-0049] for an endoscopic image obtaining means (i.e. medical navigation device) [¶ 0050-0052]; moreover, endoscopic image obtaining means in relation with movement (i.e. medical navigation device) [¶ 0051 and ¶ 0066]), comprising: 
a position tracking unit configured to obtain position information of the medical navigation device within an object (Miyamoto; the endoscopic image processing system of Fig. 1 (i.e. medical image processing apparatus), as addressed above, comprises a position calculating means (i.e. position tracking unit) configured to obtain position information of the endoscopic image obtaining means (i.e. medical navigation device) within an object [¶ 0050 and ¶ 0059]; moreover, [¶ 0070-0071 and ¶ 0078], as illustrated within Fig. 4); 
a memory configured to store medical image data generated based on a medical image of the object (Miyamoto; the endoscopic image processing system of Fig. 1 (i.e. medical image processing apparatus), as addressed above, comprises a memory configured to store medical image data generated based on a medical image of the object [¶ 0051, ¶ 0054, and ¶ 0066]); and
a processor configured to set a region of interest (ROI) based on position information of the medical navigation device in reference to the medical image data (Miyamoto; the endoscopic image processing system of Fig. 1 (i.e. medical image processing apparatus), as addressed above, comprises a processor configured to set a region of interest (ROI) based on position information of the endoscopic image obtaining means (i.e. medical navigation device) in reference to the medical image data [¶ 0048-0050, ¶ 0052, and ¶ 0064]; wherein, ROI corresponds to a volume space/data specified  by a user selection or input information [¶ 0015-0016 and ¶ 0052]), and generate partial medical image data corresponding to the ROI (Miyamoto; the processor, as addressed above, configured to generate a reconstructed endoscopic image (i.e. partial medical image data) corresponding to the ROI [¶ 0049-0050, ¶ 0052, and ¶ 0064]; wherein, ROI corresponds to a volume space/data specified by a user selection or input information [¶ 0015-0016 and ¶ 0052]); and 
wherein the ROI is set to a three-dimensional region including a region within a preset distance from a reference plane based on a position of the medical navigation device (Miyamoto; the ROI, as addressed above, is set based a 3D region/area including a region/area within a preset distance (i.e. path, focal distance) from an implicit reference place based on a position of the endoscopic image obtaining means (i.e. medical navigation device) [¶ 0069-0071 and ¶ 0073-0076], as illustrated within Fig. 3 and 4;  wherein, the reference plane is implicit, given an axis of one or more planes (i.e. horizontal (i.e. transverse) plane, a sagittal (i.e. longitudinal) plane, and a coronal (i.e. frontal) plane of the medical image data (as depicted)) is subjective to a viewing point [¶ 0069-0071 and ¶ 0073-0076], as illustrated within Fig. 3 and 4; moreover, distance from a view point to a projected point [¶ 0077-0078]).
Miyamoto fails to explicitly disclose a region within a preset distance from a reference plane based on a position of the medical navigation device, and
wherein the reference plane is set based on at least one of a horizontal plan, a sagittal plane, and a coronal plane of the medical image data.
However, Tsujii teaches a processor configured to set a region of interest (ROI) based on position information of the medical navigation device in reference to the medical image data (Tsujii; a processor [¶ 0037-0038 and ¶ 0077] configured to set a ROI based on position information of the medical navigation device in reference to the medical image data [¶ 0038-0039]; moreover, a multi planar reconstruction unit allows the plane setting unit to designate the position of a plane and calculates cross section images at the position designated by the plane setting unit in the volume data [¶ 0040 and ¶ 0043-0044]), and generate partial medical image data corresponding to the ROI (Tsujii; generate partial medical image data corresponding to the ROI [¶ 0040, ¶ 0043, and ¶ 0047], as illustrated within Fig. 1),
wherein the ROI is set to a three-dimensional region including a region within a preset distance from a reference plane based on a position of the medical navigation device (Tsujii; the ROI is set to a 3D region including a region within an implicit preset distance from a reference plane based on a position of the medical navigation device [¶ 0043-0046]; moreover, multi planar reconstruction [¶ 0040 and ¶ 0047]; wherein, preset distance (from the reference plane) is implicit, given a CT scan region from the detector [¶ 0035-0037], as illustrated within Fig. 2A-B, depth (i.e. value in the z-axis) [¶ 0038 and ¶ 0047] and/or cross section(s) [¶ 0040 and ¶ 0045-0046]), and
wherein the reference plane is set based on at least one of a horizontal plan, a sagittal plane, and a coronal plane of the medical image data (Tsujii; the reference plane is set based on at least one of a horizontal plan, a sagittal plane, and a coronal plane of the medical image data [¶ 0039-0040 and ¶ 0043]; moreover, cross section(s) of a multi planer reconstruction [¶ 0045-0047]; additionally, user changeable plane [¶ 0044]).
Miyamoto and Tsujii are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto, to incorporate a processor configured to set a region of interest (ROI) based on position information of the medical navigation device in reference to the medical image data, and generate partial medical image data corresponding to the ROI, wherein the ROI is set to a three-dimensional region including a region within a preset distance from a reference plane based on a position of the medical navigation device, and wherein the reference plane is set based on at least one of a horizontal plan, a sagittal plane, and a coronal plane of the medical image data (as taught by Tsujii), in order to provide high image quality for medical imaging (Tsujii; [¶ 0009-0010 and ¶ 0048]).

Regarding claim 22, Miyamoto in view of Tsujii further discloses the apparatus of claim 21, wherein the preset distance in reference to each of the horizontal plane, the sagittal plane, and the coronal plane is determined by a user input (Miyamoto; the preset distance (i.e. path, focal distance), as addressed within the parent claim(s), is implicitly in reference to each of the horizontal (i.e. transverse) plane, a sagittal (i.e. longitudinal) plane, and a coronal (i.e. frontal) plane [¶ 0069-0071 and ¶ 0073-0076], as illustrated within Fig. 3 and 4, is determined by a user input [¶ 0052 and ¶ 0064]; moreover, distance from a view point to a projected point [¶ 0077-0078]; wherein, at least one of a horizontal (i.e. transverse) plane, a sagittal (i.e. longitudinal) plane, and a coronal (i.e. frontal) plane  is implicit given an axis of one or more planes is subjective to a viewing point, as depicted within Fig. 3 and 4; and wherein, ROI corresponds to a volume space/data specified by a user selection or input information [¶ 0015-0016 and ¶ 0052]).  
Tsujii further teaches the preset distance in reference to each of the horizontal plane, the sagittal plane, and the coronal plane is determined by a user input (Tsujii; the preset distance, as addressed within the parent claim(s), in reference to each of the horizontal plane, the sagittal plane, and the coronal plane [¶ 0040 and ¶ 0045-0047] is determined by a user input [¶ 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto as modified by Tsujii, to incorporate the preset distance in reference to each of the horizontal plane, the sagittal plane, and the coronal plane is determined by a user input (as taught by Tsujii), in order to provide high image quality for medical imaging (Tsujii; [¶ 0009-0010 and ¶ 0048]).

Regarding claim 30, the rejection of claim 30 is addressed within the rejection of claim 21, due to the similarities claim 30 and claim 21 share, therefore refer to the rejection of claim 21 regarding the rejection of claim 30.

Regarding claim 31, the rejection of claim 31 is addressed within the rejection of claim 22, due to the similarities claim 31 and claim 22 share, therefore refer to the rejection of claim 22 regarding the rejection of claim 31.



Claim(s) 23-25 and 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Tsujii as applied to claim(s) 21 and 30 above, and further in view of Govari et al., US PGPUB No. 20170140527 A1, hereinafter Govari.

Regarding claim 23, Miyamoto in view of Tsujii further discloses the apparatus of claim 21, wherein the partial medical image data is generated by rendering voxels in the ROI (Miyamoto; the partial medical image data is generated by rendering voxels in the ROI [¶ 0049-0050, ¶ 0056, and ¶ 0060-0061]; wherein, ROI corresponds to a volume space/data specified by a user selection or input information [¶ 0015-0016 and ¶ 0052]). 
Miyamoto as modified by Tsujii fails to disclose the ROI having a value within a pre-defined Hounsfield Unit (HU) range.
However, Govari teaches the ROI having a value within a pre-defined Hounsfield Unit (HU) range (Govari; the frame of interest (i.e. ROI) having a value within a pre-defined Hounsfield Unit (HU) range (-1000 to +3000) [¶ 0048-0049]).
Miyamoto in view of Tsujii and Govari are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto as modified by Tsujii, to incorporate the ROI having a value within a pre-defined Hounsfield Unit (HU) range (as taught by Govari), in order to provide an improved visibility by tracking instruments with respect to an anatomical feature (Govari; [Abstract and ¶ 0035-0037]).

Regarding claim 24, Miyamoto in view of Govari further discloses the apparatus of claim 23, wherein the pre-defined HU range is determined based on a CT value of a specific tissue of the object (Govari; the pre-defined HU range is determined based on a CT value of a specific tissue (i.e. bone) of the object [¶ 0049]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto as modified by Tsujii and Govari, to incorporate the pre-defined HU range is determined based on a CT value of a specific tissue of the object (as taught by Govari), in order to provide an improved visibility by tracking instruments with respect to an anatomical feature (Govari; [Abstract and ¶ 0035-0037]).

Regarding claim 25, Miyamoto in view of Tsujii and Govari further discloses the apparatus of claim 24, wherein the specific tissue is determined by a selection of a user (Miyamoto; the specific tissue is determined by a selection of a user [¶ 0052 and ¶ 0064]).  
Govari further teaches the specific tissue is determined by a selection (Govari; the specific tissue (i.e. bone) is determined by an implicitly selection by a user to examine a subject [¶ 0048-0049]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto as modified by Tsujii and Govari, to incorporate the specific tissue is determined by a selection (as taught by Govari), in order to provide an improved visibility by tracking instruments with respect to an anatomical feature (Govari; [Abstract and ¶ 0035-0037]).

Regarding claim 32, the rejection of claim 32 is addressed within the rejection of claim 23, due to the similarities claim 32 and claim 23 share, therefore refer to the rejection of claim 23 regarding the rejection of claim 32.

Regarding claim 33, the rejection of claim 33 is addressed within the rejection of claim 24, due to the similarities claim 33 and claim 24 share, therefore refer to the rejection of claim 24 regarding the rejection of claim 33.

Regarding claim 34, the rejection of claim 34 is addressed within the rejection of claim 25, due to the similarities claim 34 and claim 25 share, therefore refer to the rejection of claim 25 regarding the rejection of claim 34.


Claim(s) 26, 29, 35, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto in view of Tsujii as applied to claim(s) 21 and 30 above, and further in view of Mory et al., US PGPUB No. 20190318534 A1, hereinafter Mory.

Regarding claim 26, Miyamoto further discloses the apparatus of claim 21, wherein the partial medical image data is generated by rendering voxels in the ROI (Miyamoto; the reconstructed endoscopic image (i.e. partial medical image data) data is generated by rendering voxels in the ROI [¶ 0049-0050, ¶ 0052, and ¶ 0064]; wherein, ROI corresponds to a volume space/data specified by a user selection or input information [¶ 0015-0016 and ¶ 0052]).
Miyamoto as modified by Tsujii fails to disclose the ROI with a light from a virtual light source at a predetermined point based on a position of the medical navigation device.
However, Mory teaches the ROI with a light from a virtual light source at a predetermined point based on a position of the medical navigation device (Mory; the ROI with a light from a virtual light source at a predetermined point based on a position of the medical navigation device [¶ 0028-0030]).
Miyamoto in view of Tsujii and Mory are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto as modified by Tsujii, to incorporate the ROI with a light from a virtual light source at a predetermined point based on a position of the medical navigation device (as taught by Mory), in order to provide an improved visibility further providing improved depth information respect to an anatomical structure (Mory; [¶ 0001]).

Regarding claim 29, Miyamoto in view of Tsujii further discloses the apparatus of claim 21, wherein the medical image data is set of voxels generated using the medical image of the object (Miyamoto; the medical image data is set of voxels generated using the medical image of the object [¶ 0049-0050]), and the partial medical image data is volume rendering data (Miyamoto; the partial medical image data is volume rendering data [¶ 0049-0050, ¶ 0056, and ¶ 0060-0061]). 
Miyamoto as modified by Tsujii fails to disclose volume rendering data obtained by applying ray casting on voxels in the ROI.  
However, Mory teaches volume rendering data obtained by applying ray casting on voxels in the ROI (Mory; volume rendering data obtained by applying ray casting on voxels in the ROI [¶ 0045-0046]).
Miyamoto in view of Tsujii and Mory are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Miyamoto as modified by Tsujii, to incorporate volume rendering data obtained by applying ray casting on voxels in the ROI (as taught by Mory), in order to provide an improved visibility further providing improved depth information respect to an anatomical structure (Mory; [¶ 0001]).

Regarding claim 35, the rejection of claim 35 is addressed within the rejection of claim 26, due to the similarities claim 35 and claim 26 share, therefore refer to the rejection of claim 26 regarding the rejection of claim 35.

Regarding claim 38, the rejection of claim 38 is addressed within the rejection of claim 29, due to the similarities claim 38 and claim 29 share, therefore refer to the rejection of claim 39 regarding the rejection of claim 38.


Allowable Subject Matter

Claims 27, 28, 36, and 37 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion	

Claims 1-16 of U.S. Patent No. 11183295 B2 was given consideration under
Double Patenting with respect to claims 21-38 of this application. However, the subject matter of “wherein the ROI is set to a three-dimensional region including a region within a preset distance from a reference plane based on a position of the medical navigation device, and wherein the reference plane is set based on at least one of a horizontal plan, a sagittal plane, and a coronal plane of the medical image data” as claimed within this application is distinct from the claimed subject matter (within claims 1-8) of U.S. Patent No. 11183295 B2. The Examiner suggests Applicant be mindful of this degree of distinction within further amendments and/or to file a terminal declaimer.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616